UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 1, 2011 LANDMARK LAND COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware 0001-08755 77-0024129 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2817 Crain Highway, Upper Marlboro, Maryland 20774 (Address of principal executive offices) (301) 574-3330 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 – Departure of Directors or Principal Officers On February 1, 2011, James C. Cole and Gary R. Kerney resigned as executive officers of Landmark Land Company, Inc. (“Landmark”) to pursue other interests. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. LANDMARK LAND COMPANY, INC. Dated: February 7, 2011 By: /s/ GERALD G. BARTON Gerald G. Barton Chairman and Chief Executive Officer 2
